                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


KYLE GREEN,                                          )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-80-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses Defendant's
decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further
administrative action.


This Judgment Filed and Entered on June 23, 2021, and Copies To:
Derrick Kyle Arrowood                                       (via CM/ECF electronic notification)
Keeya M. Jeffrey                                            (via CM/ECF electronic notification)
Wanda D. Mason                                              (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 23, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
